DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1. The prior art Koba et al. (U.S. Publication No. 2014/0218042 A1) discloses a battery state detection device that detects whether a battery is normal or abnormal or a degree of deterioration of the battery.  The measurement means comprises a complex impedance in a diffusion region of the battery which is identical with a frequency of a reference complex impedance, or a complex impedance in a diffusion region, of a base battery that serves as a reference on occasion of comparison of the battery.	detection means for detecting a distance between the reference complex impedance and the complex impedance measured by the measurement means and a slope of a straight line that connects the reference complex impedance to the complex impedance measured by the measurement means; and storage means that preliminarily stores a threshold value corresponding to the distance and a threshold value corresponding to the slope, which are used for determining whether the battery is normal or abnormal or the degree of deterioration of the battery.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a constant current application unit configured to apply a pulse current to the secondary battery to charge and discharge the secondary battery; a current value detection unit configured to detect a current value in the secondary battery; and a voltage value detection unit configured to detect a voltage value in the secondary battery, wherein the internal-resistance calculation unit calculates the internal resistance in the negative-electrode reaction resistance dominant region based on the current value detected by the current value detection unit and the voltage value detected by the voltage value detection unit.”

Allowable Subject Matter
2.	Claims 1, 2 and 4-8 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a constant current application unit configured to apply a pulse current to the secondary battery to charge and discharge the secondary battery; a current value detection unit configured to detect a current value in the secondary battery; and a voltage value detection unit configured to detect a voltage value in the secondary battery, wherein the internal-resistance calculation unit calculates the internal resistance in the negative-electrode reaction resistance dominant region based on the current value detected by the current value detection unit and the voltage value detected by the voltage value detection unit.”
 
	Claims 2, 4 and 8 are allowable due to their dependencies on claim 1; claims 5-7 are allowable due to their dependencies on claim 4.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866